IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BERNARD A. D'AMOUR, WILLIAM C.              :   No. 572 MAL 2019
BOEGLY, FRANCIS M. HIGGINS, JOSEPH          :
ARRELL, WILLIAM ALBANY, GEORGE              :
CLEMENT, HENRY HASSON, JAMES                :   Petition for Allowance of Appeal
HERZOG, WILLIAM RAQUET AND JOHN             :   from the Order of the
SHEEHAN,                                    :   Commonwealth Court
                                            :
                   Respondents              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
LOWER MERION TOWNSHIP AND                   :
BOARD OF COMMISSIONERS OF THE               :
TOWNSHIP OF LOWER MERION AND                :
BOARD OF TRUSTEES OF THE                    :
TOWNSHIP OF LOWER MERION POLICE             :
PENSION FUND,                               :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of March, 2020, the Petition for Allowance of Appeal is

DENIED.